Citation Nr: 1745696	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  09-40 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to September 1973 and from September 1974 to September 1978.

These matters come to the Board of Veterans' Appeals (Board) on appeal from December 2006 and June 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The former denied the claims for service connection and the latter denied the claim for entitlement to a TDIU. 

The Veteran presented testimony at a personal hearing at the RO in June 2008 and at a Board videoconference hearing before a Veterans Law Judge (VLJ) in October 2012.  Transcripts are of record.  The VLJ who conducted the October 2012 hearing has retired from the Board.  Pursuant to 38 U.S.C.A. § 7101 (c), in July 2017, the Veteran was offered an opportunity to testify at a hearing before a new VLJ who could participate in making a final determination on her claims.  The Veteran responded in July 2017 that she did not wish to appear at another Board hearing.  Therefore, the Board finds that VA has fulfilled its duty in providing the Veteran an opportunity for another hearing.

The Board remanded the claims most recently in January 2015 for additional development.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left shoulder disability is related to her active service.

2.  The Veteran's low back disability did not have its onset during service and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left shoulder disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Initially, the Board also notes that the service treatment records from the Veteran's first service period, August 1968 to September 1973 have not been located.  The RO requested the records in June 2008 and April 2013 and was notified in June 2013 the records from that period were unavailable.  Additionally, the Veteran was sent a June 2013 correspondence that such records were unavailable.  When a veteran's service treatment records are unavailable, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred or aggravated during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying active service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).

Left Shoulder

The Veteran contends that her current left shoulder disability is related to service, to include her in-service work as a medic which involved lifting heavy patients as part of her duties.

The Veteran's service treatment records include a June 1975 record in which she sought treatment for her left shoulder.  She was diagnosed with left shoulder capsulitis and probable bicipital tendonitis.  She reported shooting pain across the anterior and lateral areas of the left shoulder.  Range of motion testing was performed followed by ultrasound diathermy.  In September 1976, the Veteran again reported pain in the left shoulder.  An x-ray of the shoulder at that time was unremarkable with no evidence of acute bony trauma.  The April 1978 separation examination noted no left shoulder findings.

Post-service records show the Veteran sought treatment in March 2005 for left shoulder pain.  MRI testing showed partial tears and tendinosis of the supraspinous and infraspinatus tendons.  Further, mild degenerative changes of the left acromioclavicular joint were found with inferior osteophyte formation.  A May 2005 VA treatment record indicated bilateral shoulder pain for the last 20 years that began while she was in the military as a nurse.  The Veteran also reported to the examiner that she had a recurrence after her right shoulder surgery and started having continuous pain while working as a certified nurse's assistant (CAN).

The Veteran submitted a December 2005 statement in which she indicated she had problems with her left shoulder, similar to the service-connected right.  When she sought treatment for it during service, she stated the doctors were more concerned with her right shoulder.

Thereafter, the Veteran was afforded a November 2006 VA examination.  The examiner diagnosed her with left shoulder impingement syndrome and noted a prior arthroscopic decompression of the left shoulder in June 2005.  He indicated the Veteran had left shoulder capsulitis in service which resolved.  He noted upon testing, she had normal range of motion and denied a history of trauma to the left shoulder but portrayed a reduction in left shoulder range of motion in varying degree endpoints.  He indicated this showed catastrophizing on the part of the Veteran and thus, her current left shoulder condition was not due to service and had no nexus to her right shoulder.  He indicated the Veteran's left shoulder condition was most likely due to age and de-conditioning.

The Veteran was afforded an October 2012 Board hearing in which she indicated that during service she had to lift patients out of bed as a part of her military occupational specialty (MOS).  She reported the patients were often bigger than her which made it very difficult.  She stated she suffered shoulder pain in service which never went away.

The Veteran also submitted a November 2012 private medical opinion from Dr. T.T. in support of her claim.  He indicated the Veteran continues to have intermittent shoulder pain in each shoulder.  He noted in service her right shoulder was worse than her left and she was treated with anti-inflammatories, muscle relaxants and heat which improved the condition.  She was referred to physical therapy and given a temporary profile for bicipital tendonitis and muscle spasm of the shoulder.  He concluded the Veteran's history of problems in the late 1970's is certainly consistent with the chronic shoulder pain she is feeling today.  He noted the medical documentation in her military health record makes it clear that her condition existed while she was on active duty.

The claim came before the Board in March 2013 and was remanded for further development, including a VA examination to determine the nature and etiology of her left shoulder disability.  A May 2013 VA examiner diagnosed the Veteran with bilateral shoulder impingement syndrome, status post decompression surgery.  With regard to etiology, the examiner concluded he could not render an opinion without resorting to mere speculation.

The claim came before the Board again in January 2015 and an additional opinion was requested.  The Board directed that an opinion was required as to whether any current or previously diagnosed left shoulder disorder had its onset in service, to include the June 1975 impression of left shoulder capsulitis or her work as a medic.  The Veteran was afforded a May 2015 VA examination in which the Veteran indicated the onset of her symptoms was in 1975, including pain and difficulty with movement.  The examiner concluded that the Veteran had no issues related to the left shoulder prior to entering service, the onset of the condition was during service as documented in the service treatment records, and there is evidence of current, chronic and continuous treatment and care.  He concluded "a nexus has been established."

Following this positive medical opinion, a May 2016 opinion was submitted in which the examiner indicated the Veteran worked as a medic during service and lifting heavy patients would be as likely a cause as not for her right and left shoulder issues, more than her in-service injury.  However, he also stated it is less likely than not that her current left shoulder disorder is related to the original service injury.  He disagreed overall with the prior examiner and reported that a nexus is not established.  Additionally, the December 2016 examiner concluded it is less likely than not that the Veteran's current shoulder disorder had its onset during service or is otherwise related.  He noted the Veteran had a onetime complaint of left shoulder pain and was misdiagnosed with adhesive capsulitis.  He indicated adhesive capsulitis is a slow progressive condition of the shoulder that spontaneously resolves after 2-3 years and the physical therapy she attended improved her condition, suggesting a better diagnose would have been left shoulder strain.

The Board finds that there are positive and negative medical opinions of record and therefore, when affording reasonable doubt in the Veteran's favor, the evidence is in equipoise regarding whether or not the Veteran's left shoulder disability is related to service.  She received treatment during service for her left shoulder and the evidence has reached a level of equipoise as to whether her current condition is related to service and that treatment, as well as to her in-service duties as a medic.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Board notes the claim has been remanded twice and multiple medical opinions have been provided, both positive and negative.  The negative opinions include the initial November 2006 VA examination report, as well as the May 2016 and December 2016 opinions.  Further, the May 2013 examiner could not provide a conclusion without resort to speculation.  While the May 2016 examiner provided a negative conclusion, he also indicated the Veteran's work as a medic and lifting heavy patients would be as likely a cause as not for her right and left shoulder issues, more than the acute injury during her service.  This opinion is somewhat contradictory and thus, afforded less probative value.

In contrast, a November 2012 opinion from Dr. T.T. clearly indicated the Veteran's history of left shoulder problems during the late 1970's is consistent with the current chronic condition and thus, the condition existed while she was on active duty.  Additionally, the May 2015 examiner noted the onset of the left shoulder condition was during service, she had continuous care and therefore, a nexus has been established.

Based on the evidence overall, the Board finds the Veteran's present left shoulder disability is related to service.  She sought treatment during service, had an MOS which required lifting heavy patients and there is adequate medical evidence of record supporting a nexus between service and her left shoulder disability.  Consequently, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in a state of relative equipoise.  The Board finds the Veteran's left shoulder disability is related to service and therefore, service connection is warranted for a left shoulder disorder.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.



Low Back

Similar to the left shoulder claim, the Veteran contends that her current back disability is related to service, to include her job duties as a medic.

The service treatment records are silent for complaints, diagnosis or treatment for back pain.  Post-service records include a September 2005 MRI of her lumbar which indicated degenerative disc disease (DDD), most pronounced at the right neural foramen at L5-S1.

The Veteran was afforded a January 2009 VA examination in which she reported that during service, her back was pulled, strained and aggravated while lifting patients.  She stated her condition has worsened over the years.  She was diagnosed by the examiner with lumbar spondylosis, mild to moderate.  The examiner indicated that after review of the record, there is no documentation of any type of spine problems during service.  Thus, he noted, her current back problem is not related to her in-service activities and such activities did not cause her current disorder.

The Veteran was afforded an October 2012 hearing in which she indicated she injured her back during service.  She stated in the first set of service treatment records, those not able to be obtained by VA, she remembered two incidents where she injured her back and was on bed rest.  She recalled lifting heavy patients that weighed more than she did, including some patients upward of 400 pounds.  She reiterated that as far as she could remember, she did seek medical attention while on active duty during her first period of service, from August 1968 to September 1973.

Thereafter, the claim was remanded by the Board in March 2013.  The Board found the January 2009 VA examiner's opinion was inadequate as it was based, in part, on the lack of documentation of a back problem in service.  An additional VA examination was required and the Veteran was afforded a May 2013 VA examination.  The examiner diagnosed the Veteran with lumbar spondylosis and DDD.  However, he could not provide an opinion with regard to etiology, as he indicated "I cannot render an opinion on above question without resorting to mere speculation."

The claim was remanded by the Board in January 2015 for an additional opinion and a May 2015 VA examination was provided.  The Veteran reported the back problems began in 1970 and the condition had progressed leading to two surgeries, a back decompression in February 2015 and the implantation of a bone stimulator in 2013 with removal in February 2014.  The examiner concluded a nexus had been established.  He indicated the Veteran had no issues prior to service, the onset of the condition was during service, it is documented in the service medical records and there is evidence of current, chronic and continuous treatment and care.

The Veteran was afforded another VA examination in December 2016.  He indicated the Veteran's service treatment records are silent for a diagnosis or complaint of low back pain and she was diagnosed with lumbar DDD with right lower extremity radiculopathy in June 2004.  He reiterated there is no documented history suggestive of a traumatic event related or not related to service.  He concluded it is less likely than not that the Veteran's current low back disorder had its onset during active service or is related to any in-service disease, event, or injury.  He noted the Veteran's service treatment records are silent for a complaint or diagnosis of a lower back condition and her initial complaint for the condition is in 2004, 26 years after separating from service.

After review of all the relevant evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for a low back disability.  The evidence is not sufficient to support a finding that the Veteran's current back condition had its onset in, or was otherwise related to service, to include her MOS as a medic.

The Board acknowledges the Veteran has a significant current low back disability, found to be lumbar spondylosis and DDD and also that her MOS was such where she had to regularly lift heavy patients.  Additionally, as discussed above, the Veteran's first service period records were unfortunately unable to be located.  However, even when considering that the Veteran worked as a medic, the objective evidence of record does not support her appellate contentions and fail to create a nexus between her current disability and service.

Even though the Veteran is competent to report that she experienced back complaints in service, the objective evidence shows that on clinical evaluation and the Veteran's subjective reports, findings were normal.  Instead, there are numerous documented medical complaints and treatment records during the second service period and shortly after service.  None related to a low back disorder.  The Veteran did not seek treatment for her back disability prior to 2004, approximately 26 years subsequent to service.  The normal evaluations during service and the absence of complaints or treatment for a low back disorder although the Veteran had received treatment for a variety of other disabilities factor against the Veteran's appellate assertions and claim.  The competent and credible evidence of record supports that the back disability was not related to service.

The Board acknowledges the May 2015 VA examiner's positive conclusion that a nexus is established.  However, the opinion has several inconsistencies with regard to the back claim.  The examiner stated the Veteran's condition was documented in service, which is factually incorrect.  Instead, clinical evaluations in this regard were noted to be normal.  The examiner further stated there is evidence of current, chronic and continuous treatment and care.  This is a vague statement and does not accurately describe the Veteran's back symptoms and treatment.  As noted above, she separated from service in September 1978 and did not seek treatment until 2004, approximately 26 years later.  These inconsistencies reduce the probative weight of the examiner's opinion.  In contrast, the December 2016 VA examiner's opinion indicated the Veteran's back disorder was not related to service.  He reported that there was no in-service treatment and also that the Veteran's initial complaint was in 2004, approximately 26 years later.  He also noted the main cause of the Veteran's condition, found to be spondylosis, is aging.

Therefore, the Board finds that the opinion of the December 2016 VA examiner is of more probative weight as it is persuasive as to the complex medical question of whether the Veteran's current low back disability is related to service and is consistent with the other evidence of record.  The VA examiner opined that the Veteran's condition was less likely than not incurred in or caused by service.  In forming his opinion, the VA examiner reviewed the evidence and considered the Veteran's service records, lay assertions, along with the prior medical opinions of record.  The examiner gave a well-reasoned explanation that the current back disorder is not related to service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the probative evidence of record does not demonstrate the Veteran's back condition had its onset during, or is causally or etiologically related to her active service.

As noted, the Veteran has contended that her condition began in service and continued thereafter.  The Board finds while the Veteran has arthritis of the lumbar spine, the evidence does not establish that the disability manifested to a compensable degree within a year of separation from service so as to warrant a presumption of service connection for a chronic disease.  38 C.F.R. §§ 3.307, 3.309(a).  The Veteran's April 1968 separation examination indicated no abnormalities of the spine or other musculoskeletal system.  Additionally, there was no other medical evidence received within one year of September 1978, nor does any subsequent evidence relate the arthritis which was diagnosed many years after service, to the time period ending in September 1979.

With regard to a continuity of symptomatology, the Board finds it is not established so as to presume a nexus for a chronic disease under 38 C.F.R. § 3.303 (b) for arthritis.  The first treatment sought, as indicated, was in 2004.

The Board notes that while the Veteran sought considerable treatment for other medical conditions during service and shortly thereafter, as evidenced by the second service period records, she did not seek treatment related to a back disorder.  Moreover, there were significant orthopedic complaints and treatment records related to both shoulders, with no mention of a back condition.  Conversely, the evidence reflects that the Veteran's back disorder was not shown until many years after service discharge; and the fact that she sought treatment for other conditions during and after service, but not a back disorder, factor against the credibility of any statements that her disability persisted since discharge.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).

Thus, the most probative evidence weighs against the claim, and service connection is denied.  This includes service connection for any arthritis based on the presumptive provisions pertaining to chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In sum, as the preponderance of the evidence is against the claim of service connection, there is no doubt to be resolved, and service connection for a low back disability is not warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for a left shoulder disability is granted.

Service connection for a low back disability is denied.


REMAND

With respect to the Veteran's claim of entitlement to a TDIU, as the claim is inextricably intertwined with the grant of service connection for a left shoulder disability (granted herein), it must be remanded to the AOJ for readjudication after the AOJ assigns the proper disability rating and effective date for the grant of service connection for a left shoulder disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, adjudication of the TDIU claim will be held in abeyance pending the assignments of both a disability rating and effective date for service-connected left shoulder disability.

Accordingly, the case is REMANDED for the following action:

Upon effectuating the grant of service connection for the left shoulder disability, readjudicate the Veteran's TDIU claim based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


